Title: Bill Providing for Kentucky Statehood, [15 December] 1786
From: Madison, James
To: 


[15 December 1786]
Whereas it appears that the Representatives elected in pursuance of the Act, entitled “An act concerning the erection of the District of Kentucky into an independent State,” have been hindered by unforeseen events from meeting at the time proposed, and determining the question referred to them; and it is considered that no such determination can now take place within the time necessary for its receiving the assent of Congress prior to the first day of June next, as required by the Act under which the said Representatives were elected: And Whereas it continues to be the purpose of the General assembly that the said District shall become an independent State, on the terms and Conditions specified in the Act aforesaid, whenever the good people thereof shall so determine, and the U. S. in Congress shall thereof approve: Be it enacted by the General Assembly that in the Month of August next, and on the respective days and places of holding Courts in the several Counties within the said district, five representatives for each County, to continue in appointment for one year, and to compose a Convention with the powers and for the purposes hereinafter mentioned, shall be elected by the free male inhabitants of the County. The elections shall be conducted in like manner, with the like promulgation of this Act to the electors, and with the like penalties for neglect of duty in the officers, as were prescribed for the elections held under the act above recited.
The Convention shall be held at Danville on the [4th:] ⟨third⟩ monday in September ensuing, or whenever thereafter, a sufficient number shall be assembled; ⟨Five⟩ members assembled shall be a sufficient number to adjourn from day to day, and to issue writs for supplying vacancies which may happen from deaths, resignations or refusals to act. A majority of the whole shall be a sufficient number to chuse a president and other proper officers, to settle the proper rules of proceeding, to authorize any number of members to summon a Convention, during a recess, and to act in all other instances; where a greater number is not expressly required. Two thirds of the whole shall be a sufficient number to determine whether it be expedient for, and be the will of the good people of the said District that the same be erected into an independent State, on the terms & conditions specified in the act above recited: provided that no vote shall be considered as deciding this question either in the Affirmative or negative, unless a majority of the whole number to be elected shall concur therein: [unless two thirds of the whole shall not have assembled within  days after the day appointed for the meeting of the Convention, in which a decision in which a majority of the whole shall concur, shall be valid, although the number present be less than two thirds.
And Be it further enacted that in case the said Convention shall approve] And provided that in case two thirds of the whole shall not assemble within ⟨fifteen⟩ days after the day appointed for the meeting; a decision in which a majority of the whole shall concur, shall be valid although the number present [may] be less than two thirds of the whole.
And be it further enacted that in case the said Convention shall approve of an erection of the said District into an independent State on the terms and Conditions above referred to, they shall & may proceed to fix a day not later than the ⟨first⟩ day of ⟨January one thousand seven hundred and eighty nine,⟩ on which the authority of this Commonwealth and of its laws, under the exceptions specified in the Act above recited, shall cease & determine for ever over the said District; and the articles specified in the said Act shall become a solemn compact, mutually binding on the parties, and unalterable by either without the consent of the other: Provided however that prior to the ⟨fourth⟩ day of ⟨July one thousand seven hundred and eighty eight,⟩ the U. S. in Congress shall assent to the erection of the said district into an independent State, shall release this Commonwealth from all its federal obligations arising from the said district, as being part thereof, and shall agree that the proposed State shall immediately after the day [to be] fixed as aforesaid, or at some convenient time future thereto, be admitted into the federal Union. And to the end that no interval of anarchy may happen to the good people of the proposed State; It is to be understood that the said Convention shall have authority to take the necessary provisional measures for the election & meeting of a Convention at some time prior to the day fixed for the determination of the authority of this Commonwealth & of its laws and subsequent to the notified assent of Congress to the proposed erection of the said district into an independent State, with full power & authority to frame and establish a fundamental Constitution of Government for the proposed State, and to declare what laws shall be in force therein; untill the same shall be abrogated or altered by the Legislative authority acting under such Constitution.
This Act shall be transmitted by the Executive to the Delegates representing this State in Congress, who are hereby instructed to use their endeavors to obtain from Congress a speedy concurrence in the measure proposed by this Act, and the Act heretofore passed, entitled “An Act Concerning the erection of the District of Kentucky into an Independent State.”
 